DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrases “for example” and “such as” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 is rejected for the incorporation of the above due to their dependency on claim 5.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation between 0.3 millimeter and 1 millimeter, and the claim also recites between 0.4 millimeter and 0.7 millimeter millimeter which are the narrower statements of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation between 0.3 millimeter and 1 millimeter, and the claim also recites between 0.4 millimeter and 0.7 millimeter, and 0.5 millimeter which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation between 30% and 70%, and the claim also recites between 55% and 60% which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braunschweig et al. (US 2012/0216563, herein Braunschweig).
In regards to claim 1, Braunschweig discloses
A heat exchanger (Fig.1) for a heat pump (paragraph 8), comprising
a chamber (1) for a working fluid (2, refrigerant); and
a wall (3) for heat exchange between the working fluid in the chamber and a substance in a space (inside the tube 3) on the opposite side of the wall, said chamber comprising a structure (Fig.2, 6) of a filling material (porous material) that is substantially non-absorbent with respect to the working fluid, said structure defining a plurality of channels (between the porous material) for the working fluid, said channels at least partly being bound by the wall separating the chamber from the space (Fig.1), said channels providing passage for the working fluid from an inlet (Fig.6 and paragraph 65, various points in the evaporator 1 are provided as an inlet for the refrigerant) of the chamber to an outlet (Fig.6 and paragraph 65, vaporized refrigerant exits from the top of the evaporator) of the chamber.
In regards to claim 2, Braunschweig discloses that the structure is made up of a plurality of grains (paragraph 30).
In regards to claim 3, Braunschweig discloses that the channels of the structure do not have dead ends (Fig.6 and paragraph 22).
In regards to claim 4, Braunschweig discloses that the material comprises sand or quartz or grit (paragraph 30).
In regards to claim 5, Braunschweig discloses that the material comprises a polymer (paragraph 30), for example a thermoplastic polymer, such as a polyoxymethylene copolymer, POM-C, or a polyoxymethylene homopolymer, POM-H.
In regards to claim 6, Braunschweig discloses that the material comprises polymer grains (paragraph 30).
In regards to claim 7, Braunschweig discloses that the material is substantially non absorbent with respect to oil (paragraph 30, materials disclosed include those non absorbent to oil).
In regards to claim 8, Braunschweig discloses that the maximum distance between adjacent channels of the structure is between 0.3 millimeter and 1 millimeter (paragraph 30), preferably between 0.4 millimeter and 0.7 millimeter, preferably about 0.5 millimeter.
In regards to claim 9, Braunschweig discloses that the grains have an average diameter of between 0.3 millimeter and 1 millimeter (paragraph 30), preferably between 0.4 millimeter and 0.7 millimeter, preferably about 0.5 millimeter.
In regards to claim 10, Braunschweig discloses that the channels have a diameter of generally less than 1 millimeter in cross section (paragraph 30).
In regards to claim 11, Braunschweig discloses that the filling material fills up between 30% and 70% of the volume of the chamber (Fig.2), preferably between 55% and 60%, and the channels 12take up substantially the remaining portion of the volume of the chamber (Fig.2).
In regards to claim 13, Braunschweig discloses that the heat exchanger is an evaporator (Abstract) or a condenser.
In regards to claim 16, Braunschweig discloses
A method of heat exchange (Fig.6), comprising pumping a working fluid (refrigerant) through channels (between porous material 6) of a chamber (1), causing the working fluid to interact thermodynamically with a wall (3) for heat exchange between the working fluid in the chamber and a substance (within the tube 3) in a space on the opposite side of the wall, said chamber comprising a structure of a filling material (6) that is substantially non-absorbent with respect to the working fluid, said structure defining a plurality of channels for the working fluid (Fig.2), said channels at least partly being bound by the wall separating the chamber from the space (Fig.6), wherein the working fluid flows from an inlet (Fig.6 and paragraph 65, various points in the evaporator 1 are provided as an inlet for the refrigerant) of the chamber to an outlet (Fig.6 and paragraph 65, vaporized refrigerant exits from the top of the evaporator) of the chamber through the channels.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schoonen (EP2937657) in view of Braunschweig.
In regards to claim 1, Schoonen discloses
A heat exchanger (Fig.1) for a heat pump, comprising
a chamber (103) for a working fluid (refrigerant); and
a wall (107) for heat exchange between the working fluid in the chamber and a substance in a space (inside the tube 107) on the opposite side of the wall, an inlet (Fig.5, 521) of the chamber and an outlet (Fig.5, 519) of the chamber.
Schoonen does not disclose the chamber comprising a structure of a filling material that is substantially non-absorbent with respect to the working fluid, said structure defining a plurality of channels for the working fluid, said channels at least partly being bound by the wall separating the chamber from the space.
Braunschweig teaches a chamber (Fig.1, 1) comprising a structure (Fig.2, 6) of a filling material (porous material) that is substantially non-absorbent with respect to a working fluid (refrigerant), said structure defining a plurality of channels (between fins 4 and between the porous material) for the working fluid, said channels at least partly being bound by the wall separating the chamber from a space (Fig.1, inside tubes 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schoonen’s heat exchanger to include a structure of a filling material defining channels for the working fluid as taught by Braunschweig in order to evenly distribute the refrigerant throughout the evaporator and minimizing pressure drops in vapor flow (see Braunschweig, paragraph 26).
In regards to claim 12, Schoonen in view of Braunschweig discloses a vessel (Figs.1, 3 and 5) for containing the working fluid, the vessel forming the chamber (Fig.1), wherein the chamber is bounded by a surface of a vessel wall and a wall of at least one tube (107), the vessel comprising an inlet (521) and an outlet (519) for transport of the working fluid into and out of the chamber (Fig.5);
said at least one tube forming the space for the substance, of which at least one tube portion is inside the vessel (Figs.1 and 3), wherein a first end of the tube portion is fixed to a first orifice (315) of the vessel and a second end of the tube portion is fixed to a second orifice (317) of the vessel to enable fluid communication into and/or out of the tube portion through the first orifice and the second orifice;
wherein the chamber outside said at least one tube is filled with the structure (as modified by Braunschweig);
wherein the at least one tube portion has an outer surface in contact with the structure  (as modified by Braunschweig);
wherein the at least one tube portion is arranged in a plurality of windings around a wall portion of said vessel wall and around a region external to the chamber (Figs.1 and 3).
In regards to claim 13, Schoonen discloses that the heat exchanger is an evaporator (Abstract) or a condenser.
In regards to claim 14, Schoonen discloses a compressor (527), an expansion valve (although not shown, it is understood that an expansion valve is provided), and the other of evaporator and condenser (523), to form a vapor-compression cycle (Fig.5).
In regards to claim 15, Schoonen discloses that said other of evaporator and condenser comprises: a second chamber for the working fluid, a second wall for heat exchange between the working fluid in the second chamber and a second substance in a second space on the opposite side of the second wall; said second chamber comprising a second structure of a second filling material that is substantially non-absorbent with respect to the working fluid, said second structure defining a plurality of second channels for the working fluid, said second channels at least partly being bound by the second wall separating the second chamber from the second space, said second channels providing passage for the working fluid from an inlet of the second chamber to an outlet of the second chamber (Schoonen, paragraph 38, condenser 523 comprises a similar vessel as the evaporator; Schoonen’s condenser vessel may be similarly modified as taught by Braunschweig in order to evenly distribute the refrigerant and minimize pressure drop).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763